Citation Nr: 9912873	
Decision Date: 05/11/99    Archive Date: 05/21/99

DOCKET NO.  98-07 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fort Harrison, Montana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
December 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on an appeal of a May 1996 rating decision of the Department 
of Veterans Affairs (VA) Medical and Regional Office Center 
(M&ROC).  In May 1996, the M&ROC denied service connection 
for PTSD; for numbness of the upper and lower extremities 
claimed as secondary to exposure to herbicides; for chronic 
headaches claimed as secondary to exposure to herbicides; and 
for a stomach/gastrointestinal disorder claimed as secondary 
to exposure to herbicides.  A statement construed by the 
M&ROC to be a notice of disagreement with the denial of 
service connection for PTSD was received at the RO in January 
1997.  A statement of the case was mailed to the veteran in 
June 1997 and the appeal of the denial of service connection 
for PTSD was perfected by receipt of VA Form 9 in April 1998.  
The substantive appeal was timely as it was determined that 
the June 1997 statement of the case was mailed to a wrong 
address.  The statement of the case was re-mailed to the 
veteran at his correct address in March 1998.  

The Board notes that a January 1997 statement from the 
veteran has been construed by the M&ROC to be a notice of 
disagreement with the denial of service connection for PTSD 
only.  However, review of the document discloses that the 
nature and extent of the veteran's notice of disagreement is 
unclear.  It is not apparent from that document if the 
veteran was also attempting to appeal the denials of service 
connection for numbness of the upper and lower extremities 
claimed as secondary to exposure to herbicides; for chronic 
headaches claimed as secondary to exposure to herbicides; and 
for a stomach/gastrointestinal disorder claimed as secondary 
to exposure to herbicides.  The issues are not inextricably 
intertwined with the current appeal and are, therefore, 
referred to the M&ROC for appropriate action.




REMAND

This claim must be afforded expeditious treatment by the 
M&ROC.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1998) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the M&ROC to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.

On a letter received at the M&ROC in February 1999, the 
veteran's representative reported that the veteran desired a 
personal hearing before a travel Member of the Board at the 
M&ROC.  It does not appear from the record that the appellant 
has been afforded an opportunity for a hearing before a Board 
Member, and his request for such a hearing has not been 
withdrawn.  

Therefore, pursuant to VA's duty to assist the appellant in 
the development of facts pertinent to his claim under 
38 U.S.C.A. § 5107(a) (West 1991);  38 C.F.R. § 3.103(a) 
(1998), the Board is deferring adjudication of the issue 
prepared and certified for appellate review as reported on 
the title page pending a remand of the case to the M&ROC for 
further development as follows:

The M&ROC should take appropriate action 
to schedule the veteran for a hearing at 
the Fort Harrison, Montana M&ROC before a 
Member of the Board.  A copy of the 
notice to the appellant of the scheduling 
of the hearing should be placed in the 
record.

Thereafter, the case should be returned to the Board for 
appellate review.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  The appellant 
need take no action until he is notified by the M&ROC.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).









